—In a matrimonial action, the plaintiff husband appeals from so much of a judgment of the Supreme Court, Nassau County (McGinity, J.), entered September 15, 1983, as dismissed his cause of action for a divorce on the ground of the defendant wife’s cruel and inhuman treatment of him.
Judgment affirmed, insofar as appealed from, without costs or disbursements.
Plaintiff failed to establish that defendant’s conduct endangered either his physical or mental well-being as required by Domestic Relations Law § 170 (1). Where the marriage is of long duration, as in the case at bar, a high degree of proof of cruel and inhuman treatment must be shown to dissolve it (see, Brady v Brady, 64 NY2d 339).
In the instant case, there was no independent corroboration of plaintiff’s testimony regarding defendant’s violent acts except in one instance. Without such objective proof, the trial court could properly find in favor of the defendant (see, Wilkins v Wilkins, 91 AD2d 771; Warguleski v Warguleski, 79 AD2d 1107; Cataudella v Cataudella, 74 AD2d 893).
Furthermore, there was evidence that plaintiff’s distressed mental state had been caused by factors other than marital difficulties, even by his own admission, which would militate against dissolution of the marriage on the ground of cruelty (see, Breckinridge v Breckinridge, 103 AD2d 900). In addition, during the period of time between 1978 and 1980, plaintiff continually returned to the marital home after brief separations, which indicates that it was not unsafe or improper to cohabit with defendant (see, Warguleski v Warguleski, supra, at p 1108).
We, therefore, affirm the judgment, insofar as appealed from. Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.